                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

JESSE WILLIAM HOLLAND,                              )
                                                    )
                     Petitioner,                    )
                                                    )
v.                                                  ) Case No. CIV-19-317-R
                                                    )
                                                    )
HECTOR RIOS,                                        )
                                                    )
                     Respondent.                    )


                                         ORDER

       Petitioner, a state prisoner appearing pro se, filed this action pursuant to 28 U.S.C.

§ 2254, seeking a writ of habeas corpus. See Doc. 1. Pursuant to 28 U.S.C. § 636(b)(1), the

matter was referred to United States Magistrate Judge Suzanne Mitchell for preliminary

review. See Doc. 3. On April 10, 2019, Judge Mitchell issued a Report and

Recommendation, wherein she recommended the petition be transferred to the United

States District Court for the Northern District of Oklahoma because Petitioner’s state court

conviction was in the District Court of Tulsa County, which is located in the Northern

District of Oklahoma. See Doc. 5. Petitioner has neither filed an objection to the Report

and Recommendation nor sought an extension of time in which to object. Accordingly, the

Report and Recommendation is hereby adopted, and the Clerk of Court is directed to

transfer this action to the United States District Court for the Northern District of

Oklahoma.
IT IS SO ORDERED this 7th day of May, 2019.
